t c memo united_states tax_court philip jensen petitioner v commissioner of internal revenue respondent docket no filed date philip jensen pro_se david m mccallum for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax of dollar_figure under sec_6651 for failure_to_file a return dollar_figure under sec_6651 for failure_to_pay_tax and dollar_figure under sec_6654 for failure to make estimated_tax payments the issues for decision are whether petitioner has shown any errors in the notice_of_deficiency or that he is entitled to any deductions related to his body shop business as discussed below none of the facts have been stipulated and the evidence is too sparse for meaningful findings_of_fact unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in alabama at the time that he filed his petition during petitioner operated a body shop he received nonemployee compensation of dollar_figure from awc carriers inc during petitioner started his body shop business in he purchased equipment and supplies and made payments for services he did not however maintain records of his purchases of equipment or other expenses and he did not report to the internal_revenue_service irs any commissions or other_payments to persons providing services to the body shop petitioner failed to file a federal_income_tax return for the irs prepared a substitute for return under sec_6020 based on information reported by the payor of income to petitioner the petition in this case had attached a form containing a hodgepodge of frivolous irrelevant and spurious arguments common to petitions following a program of tax defiance see sullivan v commissioner tcmemo_2010_138 cook v commissioner tcmemo_2010_137 the form sets out a general denial of tax_liability a claim of various deductions and exemptions and filing_status other than allowed in the statutory notice an assertion that the figures used stem from illegal immigrants using the taxpayer’s social_security_number an allegation that penalties should be waived because the internal_revenue_code is so complex and confusing a claim for credit for the illegal telephone_excise_tax for each year a claim of deductible expenses of tax preparation and advice on filing even though no return was filed and a claimed lack of records justifying reconstruction and estimates with a citation of and quotation from 266_f2d_5 9th cir remanding tcmemo_1957_172 petitioner requested columbia south carolina as the place of trial by notice served date this case was set for trial in columbia on date attached to the notice setting case for trial was the court’s standing_pretrial_order which advises the parties of the requirements for preparation of cases for trial in this court specifically the exchange of documents and stipulations in accordance with rule petitioner refused to stipulate facts that should not have been disputed instead he filed a motion to shift the burden_of_proof reciting the requirements of sec_7491 although he had not complied with those requirements he also filed a meritless motion for summary_judgment seeking summary adjudication based on his affidavit of expense and deductions he served on respondent’s counsel requests for admissions and otherwise demanded concessions of his claimed deductions and agreement with the allegations in the form attached to his petition including those that clearly have no applicability to his factual circumstances his claimed deductions totaling over dollar_figure were based entirely on estimates and were unsupported by any reliable substantiation at the time of trial petitioner continued to pursue his frivolous contentions even though he had been warned that respondent’s counsel intended to seek a penalty under sec_6673 his pretrial memorandum repeated the allegations of the petition and identified one witness other than petitioner but that witness was not present the proposed witness was petitioner’s brother apparently the brother was not a person that petitioner paid to perform services during and he was offered only as a person who observed petitioner’s body shop operation and assisted petitioner in compiling materials and photographs in petitioner sought a continuance but the record made over the months during which the case was set for trial showed that a continuance was not justified and would not be productive thus it was denied in accordance with the standing_pretrial_order and rule petitioner testified that he purchased equipment and supplies and incurred costs for commissions and outside services when he started his body shop business in but his testimony was based solely on estimates and percentages of the income received he did not produce any payment records or receipts or other reliable evidence of the purchase_price paid or the useful_life of any equipment for depreciation purposes or supplies purchased and consumed during the year he tendered some computer printouts of equipment and supplies available for purchase in and photographs of his body shop operations taken in the tendered materials were not admitted in evidence but were considered as petitioner’s offer of proof petitioner did not testify as to the amount of any personal itemized_deductions that would exceed the standard_deduction although he referred to his wife he did not provide any testimony sufficient to determine his correct filing_status or personal exemptions for the notice_of_deficiency applied rates applicable to single taxpayers in the absence of a joint_return petitioner’s married status would have resulted in a higher tax_liability at the conclusion of the trial petitioner was told that he might produce more persuasive evidence to respondent’s counsel and seek to reopen the record but he has not done so discussion this case presents another unfortunate situation where a taxpayer has pursued arguments and programs provided by an unreliable source rather than obtaining competent tax_advice and substantiating his deductions he has thus forgone otherwise available tax benefits and appropriate deductions for example if petitioner had filed a return for he might have elected under sec_179 to deduct rather than depreciate the cost of equipment purchased and placed_in_service that year his failure_to_file a timely return or to meet the other applicable_requirements now precludes that opportunity see visin v commissioner tcmemo_2003_246 affd 122_fedappx_363 9th cir verma v commissioner tcmemo_2001_132 fors v commissioner tcmemo_1998_158 starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir his failure to show the cost and useful_life of any equipment purchased and placed_in_service in has precluded an allowance for depreciation respondent presented evidence of petitioner’s receipt of nonemployee compensation from awc carriers inc that evidence was admitted under rule sec_803 and sec_902 of the federal rules of evidence petitioner has not raised a reasonable dispute with respect to the income included in the notice_of_deficiency for and he has implicitly admitted receipt of that income by claiming expenses in a specific amount as a percentage of the income determined see sec_6201 117_f3d_785 5th cir he did not satisfy any of the criteria under sec_7491 for shifting the burden_of_proof to respondent as to any item_of_income or deduction the burden of proving error in the notice_of_deficiency thus remains his see rule a 292_us_435 512_f2d_882 9th cir affg tcmemo_1972_133 petitioner claims that he is entitled to deductions based on his estimates he has not provided any explanation or excuse for his failure to maintain and produce records of actual expenditures his estimates are not permissible reconstructions and are not based on any other evidence the items identified by petitioner are not uncommon and he may well have incurred expenses in the categories that he identifies he has not however provided anything more than speculation as to the actual amounts spent during when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are in some circumstances permitted to estimate the deductible amount see 39_f2d_540 2d cir we can estimate the amount of the deductible expense however only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made see 85_tc_731 petitioner’s pursuit of frivolous arguments undermines his credibility and the reliability of generalized claims we are confident that if he had cooperated with the irs some deductions would have been conceded on the likelihood that expenses had been incurred cf eg sullivan v commissioner tcmemo_2010_138 when a case is tried however we apply the rules regarding maintenance of records substantiation of deductions and burden and adequacy of proof we also determine admissibility of proof under the federal rules of evidence see sec_7453 petitioner’s photographs of items in his shop in do not explain equipment purchased and placed_in_service in and his testimony does not cure that defect he did not even recall when in he commenced his business although for example we do not doubt that petitioner purchased and consumed paint in operating a body shop we have no way of determining the number of gallons purchased and consumed or the prices paid in if as he claims petitioner incurred office expenses those expenses should have been reflected in records of his income and expenditures he might have secured bank records or copies of utility bills and other receipts from the providers of services but he failed to do so he has not suggested any tenable explanation for the absence of reliable evidence we have considered the entire record and petitioner’s offer of proof and we see no rational basis for estimating his deductible expenses under sec_7491 respondent has the burden of production with respect to the additions to tax respondent produced official records reflecting petitioner’s failure_to_file a return for and the preparation of a substitute for return under sec_6020 these records were received in evidence pursuant to rule sec_803 and and and of the federal rules of evidence respondent has satisfied the burden of production with respect to the additions to tax under sec_6651 and see eg 116_tc_438 petitioner has not shown reasonable_cause for his failure_to_file the return when asked for his reason he declined to answer citing the fifth_amendment those additions to tax will be sustained respondent did not however present adequate information concerning petitioner’s liability for or otherwise satisfy the burden of showing petitioner’s obligation to make estimated_tax payments during see 127_tc_200 affd 521_f3d_1289 10th cir the addition_to_tax under sec_6654 therefore will not be sustained respondent has moved for a penalty under sec_6673 on the grounds that petitioner instituted these proceedings primarily for delay and or because petitioner’s position is frivolous or groundless petitioner chose an erroneous course of action rather than competent tax_advice and he ignored the warnings of respondent and the rulings of the court as a result he has been a victim of his own folly he asserts that he has not failed to file returns before or after the single year in issue we have decided not to impose a penalty but we caution petitioner that a penalty in an amount not in excess of dollar_figure may be awarded if he pursues such a misguided course in the future for the reasons explained above decision will be entered for respondent except for the addition_to_tax under sec_6654
